Citation Nr: 1707498	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for dysentery.

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to service connection for a right foot disability claimed as arthritis, including as secondary to a service-connected disability. 

4.  Entitlement to service connection for a bilateral knee disability claimed as arthritis, including as secondary to a service-connected disability. 

5.  Entitlement to service connection for bilateral ankle disability claimed as arthritis, including as secondary to a service-connected disability. 

6.  Entitlement to service connection for a rib disability. 

7.  Entitlement to service connection for a left eye disability.

8.  Entitlement to an increased initial evaluation for a left ankle sprain with decrease in range of motion, currently rated 10 percent disabling.

9.  Entitlement to an initial compensable evaluation for residuals of malaria. 

10.  Entitlement to an initial compensable evaluation for onychomycosis.

11.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated 30 percent disabling.

12.  Entitlement to an increased initial evaluation for PTSD, currently rated 30 percent disabling.

13.  Entitlement to an effective date earlier than September 1, 2008 for service connection for residuals of malaria.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had active service from January 1943 to December 1945. His DD Form 214 shows that he received a Bronze Star Medal.

The tinnitus, dysentery, right eye, bilateral foot arthritis, bilateral knee arthritis, bilateral ankle arthritis, rib, left eye, hearing loss and PTSD matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The left ankle, malaria, and onychomycosis matters come to the Board on appeal from a January 2010 rating decision of the VA RO in Portland, Oregon.  

In a January 2012 decision the Board disposed of some issues and remanded the enumerated issues for further development.  At the time of the remand the Veteran's hearing loss and PTSD were both rated as 10 percent disabling.  While the remand was pending, the RO in a November 2012 decision granted increased ratings of 30 percent each for the PTSD and bilateral hearing loss, both effective the pendency of the appeal.  These issues have been recharacterized to reflect the current ratings in effect.  

The November 2012 rating additionally granted service connection for a left foot disorder of metatarsalgia and hallux valgus (claimed as arthritis) resolving the appealed issue of service connection of a left foot disorder claimed as arthritis.  The Veteran did initiate an appeal the initial rating assigned for this disability by filing a notice of disagreement (NOD) in March 2013, but he did not perfect the appeal after receiving a statement of the case (SOC) in March 2014.  Hence this matter is not before the Board.  The right foot arthritis issue remains on appeal.  

A remanded appeal of a denial of service connection for bilateral tinnitus was also granted in full by the RO in the November 2012 rating decision, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned. Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The Veteran is noted to have provided testimony about the tinnitus in his October 2016 hearing, where he expressed an apparent belief that he had not yet been granted service connection for this disorder.  See Transcript at pg 17.  

In November 2016, additional evidence was submitted by the Veteran that was not reviewed by the RO.  However, the Veteran waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. §20.1304 (c) (2016).  Hence, the additional evidence is being considered in the decisions addressing service connection for a bilateral knee disability, a rib disability and dysentery.

This matter is now returned to the Board for further consideration. 

The Veteran filed a TDIU claim in October 2016, reporting that he has been unable to work because of service connected disabilities, including his left ankle sprain and onychomycosis.  The claim of TDIU was considered and denied by the RO in December 2016.  While the Veteran has not yet appealed that determination, the Board notes that the TDIU claim is part and parcel with the increased ratings issues already on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The claims of service connection for dysentery, right eye and left eye disabilities, right foot arthritis, and bilateral ankle arthritis, as well as the increased initial rating claims for left ankle, malaria, and onychomycosis disabilities, and the claim of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision by the Board, the Veteran notified the Board in a signed and written statement of his intent to withdraw his appeal concerning the issues of entitlement to an increased rating for PTSD, increased rating for bilateral hearing loss and entitlement to an effective date prior to September 1, 2008 for service connection for residuals of malaria. 

2.  A current bilateral knee disability has not been demonstrated. 

3.  A current rib disability has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to an increased rating for PTSD, increased rating for bilateral hearing loss and entitlement to an effective date prior to September 1, 2008 for service connection for residuals of malaria are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an award of service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 

3.  The criteria for an award of service connection for residuals of a rib injury have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal--Effective Date for Right Fifth Cranial Nerve prior to 6/5/03

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204. 

Regarding the issues of entitlement to an increased rating for PTSD currently rated as 30 percent disabling, increased rating for bilateral hearing loss currently rated as 30 percent disabling and entitlement to an effective date prior to September 1, 2008 for service connection for residuals of malaria right CN disorder; the Veteran submitted correspondence dated on July 12, 2013 and received by the RO on the same date which states as follows:  "Subject With Draw of appeal.  After review of the available evidence on all my pending appeals I wish to withdraw the following.  1. Increase PTSD, 2. Increase hearing loss 3. Earlier effective date residuals of malaria."  This expresses a desire to withdraw his claims of entitlement to an increased rating for PTSD currently rated as 30 percent disabling, increased rating for bilateral hearing loss currently rated as 30 percent disabling and entitlement to an effective date prior to September 1, 2008 for service connection for residuals of malaria right CN disorder.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of these matters is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claims in September 2008, with corrective notice sent in December 2008, prior to the initial adjudication of the claims.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  As to the effective date claims, argument has been submitted and the Veteran had the opportunity to participate in a hearing in September 2015.  There is no indication of any outstanding evidence either identified by the Veteran or alluded to in the record.  In September 2012 the Veteran underwent VA examinations addressing these claims.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. There is not shown to be a need to obtain further VA examination in this instance where the evidence shows no current disabilities of the knee, rib or dysentery.

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  Certain chronic diseases (including arthritis) will be considered incurred in service if manifest to a degree of ten percent within one year of service. 38 C.F.R. § 3.307.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448   (1995).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 C.F.R.  § 3.304 (d), see also 38 U.S.C.A. § 1154 (b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). 

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (West 2002).

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016). 

Analsysis-Bilateral Knees

The Veteran has alleged entitlement to service connection for a bilateral knee disorder including due to circumstances, conditions or hardships of combat service and as secondary to his service connected disabilities.  In a January 8, 2009 Statement in Support of Claim he described having arthritis of the bilateral knees including due to  forced marches for long periods of time during major combat operations, suggesting that the amount of weight he was ordered to carry during such service caused major injury his knees.  His October 2016 hearing testimony described having knee pains for a long period of time, which he thought was secondary to his service-connected left ankle disability, which caused him to favor the left ankle.  See Transcript pgs 8-10.  

Service treatment records are silent for any findings or complaints of knee issues, with the summary of defects on a November 1942 pre-induction examination only noting blindness in one eye.  A January 1943 entrance examination reflects normal musculoskeletal findings.  Again on separation examination in December 1945 he was described as having no musculoskeletal defect.  See STRS at pgs 3, 11, 12, 17.

Post-service, there is no evidence of arthritis in the knees either within one year of discharge or presently.  The post service medical evidence of record also fails to show any indication of a bilateral knee disability, including arthritis.  The Board observes that VA-generated evidence obtained after the most recent April 2016 supplemental statement of the case contains no pertinent non-duplicative findings regarding the knees and thus there is no prejudice to the Veteran in adjudicating this matter.

The report of a September 2012 VA examination for orthopedic disorders disclosed that the Veteran denied any problems with either knee.  He indicated that he had no surgery or treatment for his knees.  See pg 2-3 of VA examination.  In the Disability Benefits Questionnaire (DBQ) for the knees he denied currently or ever having any knee or lower leg condition.  He denied flare-ups.  His range of motion of both knees was 0-140 degrees without pain and unchanged by repetitive motion.  He had no functional loss, no tenderness or pain on palpation for joint line or soft tissues of either knee.  His muscle strength was 5/5 bilaterally and joint stability tests were normal.  There was no evidence or history of any recurrent patellar subluxation or dislocation.  There was no history of any other tibial/fibula impairment such as shin splints.  He had no history of surgery for his knees.  Although he was noted to use a cane and orthotics, the cane was used for balance in winter and the orthotics were for his pain in his feet.  He did not indicate that the cane was needed for his knees.  There was no functional impact from his knees.  

The examiner gave an opinion that the claimed knee disorders were less likely than not proximately caused by or due to any claimed in-service injury or illness or service-connected disability.  He also opined that the claimed knee disorders had not been aggravated by a service connected disorder.  This conclusion was based on the fact that there were no complaints referable to the knees on examination and the objective testing yielded normal findings. 

Here, the only evidence of any bilateral knee disorder is the Veteran's subjective reports of pain per his testimony, with no medical evidence showing objective findings of a disability in either knee.  

Without a diagnosed or identifiable underlying malady or condition, pain does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

Again the Board finds that the evidence shows a lack of a current disability of the bilateral knees including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.

Thus, given the lack of a current bilateral knee disability, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis-Rib injury

The Veteran has alleged entitlement to service connection for a rib disorder including due to circumstances, conditions or hardships of combat service.  In a January 8, 2009 Statement in Support of Claim he injury of the rib cage that was "poly blast related."  However in his October 2016 hearing he denied any rib problems and his representative was not sure why this issue was on appeal.  See Transcript at pg 13. 

Service treatment records are silent for any findings or complaints of rib issues, with the summary of defects on a November 1942 pre-induction examination only noting blindness in one eye.  A January 1943 entrance examination indicated normal musculoskeletal findings.  The December 1945 separation examination again showed normal findings.  A chest X-ray was normal.  See STRS at pgs 3, 11, 12, 17.

The post service medical evidence of record fails to show any indication of any rib problems at any time.  The Board observes that VA generated evidence obtained after the most recent April 2016 supplemental statement of the case contains no pertinent non-duplicative findings regarding the ribs and thus there is no prejudice to the Veteran in adjudicating this matter.

In the report of a VA orthopedic examination of September 2012 the Veteran denied any problems with his ribs.  See pg 2-3 of VA examination.  The DBQ was not filled out and the examiner indicated that this was because he denied any residual symptoms from the rib injury.  Examination showed no tenderness over the rib cage either on the right or left side.  Following examination the examiner gave an opinion that a rib disorder was less likely than not proximately caused by, due or aggravated by any claimed inservice injury with the rationale being that he had no pain or tenderness on examination.

Having reviewed the evidence the Board finds that the evidence shows a lack of a current disability of the ribs including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  In this instance the Veteran is denying any current problems or symptoms involving his ribs throughout the appeal.  

Thus, given the lack of a current rib disability, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.







ORDER

The appeal of entitlement to an increased rating for PTSD currently rated as 30 percent disabling, entitlement to an increased rating for bilateral hearing loss currently rated as 30 percent disabling and entitlement to an effective date prior to September 1, 2008 for service connection for residuals of malaria right CN disorder is dismissed.

Service connection for a bilateral knee disability is denied.

Service connection for a rib disability is denied.  


REMAND

The Board finds that it is necessary to again remand the remaining issues on appeal to address due process and evidentiary deficiencies.

Regarding the issue of entitlement to service connection for residuals of dysentery, further development is necessary to correct deficiencies in the September 2012 VA infectious disease examination.  In the remand the Board conceded that treatment for dysentery was shown in the service treatment records as per an October 1945 in-service Physical Fitness Certificate reflects that the Veteran underwent treatment starting in February 1945 for dysentery. Moreover, the Board noted the Veteran's statements that he has dysentery due to service, which was under combat conditions.  

The September 2012 VA examiner instead made a finding that no dysentery was documented in the STRs and proceeded to provide an unfavorable opinion based in part on this incorrect finding.  The September 2012 VA examiner also made contradictory findings of claimed residual symptoms, finding no episodes of bowel disturbance with abdominal distress despite taking a history where the Veteran described bowel episodes of diarrhea symptoms 7 to 8 times in the past 12 months.  In view of the foregoing and in light of the Veteran's October 2016 hearing testimony describing symptoms of dysentery continuing shortly after service, with current issues with a tender stomach and problems after eating certain foods, further examination is necessary that properly addresses the medical and lay evidence regarding this matter.  See Transcript at pg 5-6.   

Regarding the issue of entitlement to an increased initial compensable evaluation for residuals of malaria, the September 2012 VA infectious disease examination also contained conclusions based on a factual misunderstanding of the record regarding the malaria residuals.  Rather than addressing the claimed residuals of malaria said by the Veteran to include kidney damage, the examiner proceeded to re-litigate whether service connection for malaria was warranted.  The September 2012 VA examiner gave an unfavorable opinion as to the etiology of the malaria again based on an erroneous finding that malaria was not shown or treated in service, despite the VA finding that the October 1945 in-service Physical Fitness Certificate that the Veteran underwent treatment starting in February 1945 for diseases that included malaria.  See January 2010 rating granting service connection for malaria.  The September 2012 VA examiner also failed to address whether the Veteran had active malaria residuals to include kidney damage.  

An earlier VA examination of January 2010 is noted to be equivocal regarding whether any kidney disorder was a residual of his malaria, as the examiner could not respond without resorting to mere speculation.  At the time of the January 2010 VA examination, the Veteran was said to have mild and stable chronic renal insufficiency.  However, more recent records describe him as having Stage III chronic kidney disease, as per an April 2011 Nephrology Consult.  See 35 pg CAPRI entered into Virtual VA 1/30/12 at pg 8.  His renal function was described as "low" in a March 2014 record.  See 592 pg CAPRI entered in VBMS on 10/7/16 at pg 84.  In light of the inadequacies of the prior VA examinations in addressing the residuals of malaria and the evidence showing persistent and worsening kidney issues, further examination and opinion is shown to be appropriate to address the severity of any residuals of malaria to include any kidney dysfunction, if found to be a residual.  Such opinion should also address the Veteran's 11/18/09 correspondence containing a medical article about kidney disease and malaria.  

Regarding the issues of entitlement to service connection for right eye disability (shown to pre-exist service) and a left eye disability, the Veteran has presented a new theory of entitlement at his October 2016 hearing that was not considered by the prior September 2012 VA eye disorders examination.  In his October 2016 hearing he confirmed having a pre-existing right eye injury from childhood and alleged problems with this eye and left eye due to exposure to bright sunlight without being issued sunglasses.  His representative also suggested the sun exposure without sunglasses in service may have accelerated the development of a cataract in his left eye.  He described serving in Bombay, India, Burma and China, with combat in Burma.  See Transcript at pg 2-4, 7. 

The September 2012 VA examiner is noted to have proffered an unfavorable etiology opinion for the left eye disorder based on his combat service with blast exposure, but no opinion was provided as to sun exposure.  Regarding the pre-existing right eye disorder, the examiner gave an opinion that the pre-existing disability was not aggravated by service.  Since this examination, the records show the Veteran has had continued treatment for his eyes.  Specifically, a July 14, 2016 record from the VA optical center indicated that he treated with a non-VA eye doctor with an eyeglass prescription brought in from this provider.  See 592 pg CAPRI entered in VBMS on 10/7/16 at pg 13.  In view of this, an attempt to obtain this private medical evidence and procure an addendum opinion is warranted.

Regarding the issues of entitlement to service connection for bilateral ankle arthritis and right foot arthritis, entitlement to an increased rating for left ankle sprain disability and entitlement to an increased rating for onychomycosis, due process considerations require another remand in this matter.  Specifically, the Board remanded these issues January 2012 for further development, to include obtaining medical evidence and VA examinations addressing these issues.  Although VA examinations addressing these matters were completed in September 2012 and reviewed by the RO in a November 2012 supplemental statement of the case (SSOC) sent to the Veteran in February 2013, newer examinations pertinent to these matters were undertaken in November 2016.  Specifically, these examinations were of the bilateral feet, bilateral ankles and of his onychomycosis.  These November 2016 examinations, as well as additional medical evidence, both VA and private, were obtained after the last SSOC was issued in April 2015; after the matter was recertified to the Board in October 2015 and after this matter was returned to the Board in April 2016.  

Under 38 C.F.R. § 19.31, the agency of original jurisdiction will furnish a SSOC if, pursuant to a remand by the Board, it develops additional evidence.  38 C.F.R. §§ 19.31 (c), 19.38 (2016).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. §§ 19.31 (c), 19.38 (with 38 C.F.R. § 20.1304 (c) (2016), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)  Thus the Veteran's waiver of "any additional evidence sent to BVA" received in VBMS on November 2, 2016 only applies to the evidence submitted by the Veteran, including the private medical evidence.  

The examinations in question were not duplicates of previously reviewed evidence and the Board's January 2012 remand directed for a SSOC be issued after completion of the development.  This situation falls outside of the exceptions to the requirement of an SSOC under 38 C.F.R. § 19.31(c).  See Note 1 (The only purposes of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior SOC or SSOC), see also Note 2 (The Board specifies in the remand that a SSOC is not required).  In regards to the examinations of the bilateral feet and ankles undertaken in November 2016, X-rays were not taken.  The Board's November 2012 remand directed that all appropriate tests be undertaken when addressing this claimed disorders, which specifically include claimed arthritis of the bilateral ankles and right foot.  Although prior evidence including the September 2012 VA examinations showed no X-ray evidence of arthritis in these areas, another X-ray of these areas would be appropriate to determine if there is now evidence of current arthritis.  Such information could prove essential in resolving the service connection claims for arthritis of the bilateral ankles and the right foot.  

Under these circumstances, a remand is also required as to this issue in order to ensure compliance with the development requested by the Board's January 2012 remand and to readjudicate this claim on the basis of that evidence including issuance of an appropriate SSOC.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The TDIU issue is deemed to be inextricably intertwined with the rating issues.  As such, a decision on such issue will be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorders to include any additional records of private eye treatment referenced by the VA medical provider in the July 14, 2016 record from the VA optical center.

2.  Forward the claims folder and a copy of this REMAND to the examiner who conducted the September 2012 VA eye examination to obtain an addendum opinion.  If this examiner is no longer available forward the claims file to the appropriate medical profession to obtain the addendum opinion.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

a.  Does the evidence of record show that the Veteran's pre-existing right eye disability worsened during service, to include due to any incident under combat conditions, including sun exposure and blast exposure? 

b.  If the Veteran's pre-existing right eye disability worsened during service, does the evidence of record clearly and unmistakably show that the pre-existing condition was not aggravated by service, beyond the natural progression of the disorder? 

c.  If the right eye disability noted at separation from service was different from the right eye disability noted at entrance to service, then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the current right eye disability is causally related to the Veteran's right eye disability noted at separation from service. 

d.  For the left eye disability, please state whether it is at least as likely as not (a 50% or higher degree of probability) that such left eye disability is causally related to the Veteran's active duty service, to include due to any incident under combat condition, including sun exposure and blast exposure.  

e.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.  The opinion must address the lay contentions offered by the Veteran in his October 2016 hearing testimony.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current dysentery.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following

a.  Determine whether the Veteran suffers from any active dysentery or residuals thereof. 

b.  If so, then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such dysentery or residuals thereof is causally related to the Veteran's active duty service, to include treatment for dysentery starting in February 1945.  The examiner is advised that the VA has conceded in-service treatment for the dysentery, as shown in the October 1945 in-service Physical Fitness Certificate reflecting that the Veteran underwent treatment starting in February 1945 for diseases that included malaria.  

For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. Including the Veteran's lay allegations of gastrointestinal symptoms which he attributes to dysentery.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected malaria and any residuals therein.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s). The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed. The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s). The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. The examiner should address the following

a.  Determine whether the Veteran suffers from any active malaria. 

b.  If the Veteran is not shown to have active malaria, please address the nature and severity of any residuals of the malaria, to include a finding as to whether the kidney dysfunction shown throughout the pendency of this appeal is as likely as not a residual of the malaria.  For any confirmed malaria residuals found, please address the severity of the residuals in accordance with the appropriate Diagnostic Codes for such residuals.  

For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record, including the Veteran's lay allegations of gastrointestinal symptoms which he attributes to dysentery.  

5.  Schedule the Veteran for appropriate VA examination(s) for the limited purposes of obtaining X-rays of the right foot and bilateral ankles.  Then forward the claims folder and a copy of this REMAND to the examiner who conducted the November 2016 VA examination to obtain addendum opinions.  If this examiner is no longer available, then forward the claims file to a comparably qualified medical professional to obtain the addendum opinion.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

a.  Diagnose any current arthritis of the right foot, and bilateral ankles shown to exist;

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed arthritis of the right foot, and bilateral ankles is related to service;

c.  if not, provide an opinion as to whether it is at least as likely as .not (50 percent probability or more) that any diagnosed arthritis of the right foot and bilateral ankles was caused or aggravated by his service-connected disabilities, either alone or in combination.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

Provide a detailed rationale, with specific references to
the record, for the opinions offered.  The examiner should consider both the medical evidence and the Veteran's lay testimony where he alleges the altered gait from his service-connected left ankle sprain disability is causing or aggravating arthritis of the bilateral ankles and/or right foot.  

If any ankle disorder, or right foot disorder, is deemed related to active service, then the examiner should indicate what limitations, if any, would be expected in the workplace due to related symptoms, and in consideration of the Veteran's specific work history.  If any specific activities, such as prolonged standing or sitting, or movements such as bending, stooping, climbing, etc., would be limited or would need to be avoided, this should be noted.

6.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran addressing the claims of service connection for dysentery, right eye and left eye disabilities, right foot arthritis, and bilateral ankle arthritis, as well as the increased initial rating claims for left ankle, malaria, and onychomycosis disabilities.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


